Citation Nr: 0914233	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for heart disease 
manifested by palpitations.    

2.  Entitlement to an initial compensable rating for a bunion 
on the right first metatarsal.

3.  Entitlement to an initial compensable rating for the 
residuals of a fasciotomy of the right elbow.   

4.  Entitlement to an initial compensable rating for status-
post right shoulder dislocation.  

5.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disk disease with status-post anterior 
cervical fusion with diskectomy and laminectomy of the 
cervical spine.      




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from August 1984 to 
August 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A copy of the 
transcript of that hearing is of record.  

At the time of the Travel Board hearing, the Veteran 
submitted a copy of a private magnetic resonance imaging 
(MRI) report.  The report shows that in October 2006, the 
Veteran had an MRI taken of his cervical spine.  The Veteran 
waived the right to have the evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of 
the action taken below, initial consideration of this 
evidence should be undertaken by the RO.   

The issues of entitlement to an initial compensable rating 
for the residuals of a fasciotomy of the right elbow, 
entitlement to an initial compensable rating for status-post 
right shoulder dislocation, and entitlement to an initial 
rating in excess of 20 percent for degenerative disk disease 
with status-post anterior cervical fusion with diskectomy and 
laminectomy of the cervical spine, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current diagnosis of heart disease or a chronic disability 
manifested by heart palpitations; a March 2006 examination 
scheduled in conjunction with this claim ruled out such a 
diagnosis.  

2.  The Veteran's service-connected bunion on the right first 
metatarsal has not resulted in surgery involving resection of 
the metatarsal head; the degree of disability shown is not 
the equivalent to amputation of the great toe, and is not 
productive of more than overall minimal or slight functional 
impairment.  


CONCLUSIONS OF LAW

1.  Service connection for claimed heart disease or a chronic 
disability manifested by heart palpitations is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for an initial or staged compensable rating 
for a bunion on the right first metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.301, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in March 2006 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claims, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board notes that the March 2006 letter did not apprise 
the Veteran of the information needed to substantiate his 
higher rating challenge, namely, proof that the 
noncompensable assessment did not properly reflect his level 
of disability or that he was entitled to a higher rating.  
The Court has held, however, in Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  Thus, no further notice is required with 
respect to the Veteran's higher rating claim.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
November 2006 RO decision that is the subject of this appeal 
in its March 2006 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the Veteran was not provided with notice of the 
type of evidence necessary to establish a rating or effective 
date for the rating in the March 2006 letter.  The Board is 
cognizant of recent decisions of the United States Court of 
Appeals for the Federal Circuit pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error in a VCAA 
notice should be presumed prejudicial.  The claimant bears 
the burden of demonstrating such error.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected.  
Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide complete notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for entitlement to service 
connection for a chronic disability manifested by heart 
palpitations, and entitlement to an initial compensable 
rating for a bunion on the right first metatarsal, which 
moots any question regarding a rating or effective date for a 
grant of service connection and a rating.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the Veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the Veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a QTC (VA) examination in March 2006.  This 
examination provides sufficient findings to resolve the 
service connection claim and the claim for a higher initial 
rating that are on appeal.  In regard to the Veteran's 
claimed heart disease or disability manifested by heart 
palpitations, following a thorough examination, the clinician 
concluded that there was no pathology to render a diagnosis.  
The examination specifically ruled out the claimed 
disability.  Under these circumstances, there is no further 
duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In regard to the bunion of the right first metatarsal, 
although there was tenderness of the right first metatarsal 
phalangeal joint, there was no evidence showing that the 
bunion had resulted in surgery involving the resection of the 
metatarsal head or was more than minimally disabling.  The 
March 2006 examination provided findings that are adequate 
for rating purposes.  There is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327.
 
Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.





II.  Service Connection Claim

A.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Certain chronic disabilities, to include cardiovascular-renal 
disease, to include hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

B.  Factual Background

The service treatment records show that in August 2001, the 
Veteran was evaluated for a three-day history of heart 
palpitations.  An electrocardiogram (EKG) was performed and 
was reported to be normal.  In September 2001, the Veteran 
underwent a Holter Monitor evaluation which was interpreted 
as fairly benign and characterized by rare premature 
ventricular contractions and occasional premature atrial 
depolarization.  In November 2001, the Veteran reported 
continued palpitations.  In May 2004, he was diagnosed with 
arrhythmia.       

In March 2006, the Veteran underwent a VA examination which 
was conducted by QTC Services.  At that time, the examiner 
stated that the Veteran started to experience heart 
palpitations in 2001 with a sensation of fatigue and 
shortness of breath.  He subsequently underwent a work-up 
with no specific findings and was treated with a beta 
blocker.  As a result of the beta blocker, however, he had 
limited ability to perform exercise and could not complete 
his PT test.  Thus, he stopped taking the beta blocker.  The 
examiner indicated that the Veteran had not been diagnosed 
with a specific heart condition and had no history of 
congestive heart failure.  He was currently under no 
treatment.  The Veteran reported a functional impairment of 
getting palpitations under stressful situations.  He had not 
lost time from work related to that condition.  The physical 
examination showed that the Veteran's heart had a regular 
rate and rhythm.  There were no murmurs, clicks, or rubs.  An 
x-ray taken of the Veteran's chest revealed clear lung fields 
without infiltrates or lesions, clear diaphragmatic recesses, 
normal heart size, and normal bony structures.  The x-ray was 
reported to be "normal."  In regard to the Veteran's 
claimed condition of heart palpitations, the examiner stated 
that there was no pathology to render a diagnosis.  No 
objective findings were noted.  According to the examiner, 
the Veteran was not having palpitations at the time of the 
evaluation and therefore, there was no pathology to render a 
diagnosis.  In an addendum to the examination report, the 
examiner stated that the estimated MET level was 15.     

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  At that time, 
he stated that during service, he started to experience heart 
palpitations.  He indicated that he was prescribed beta 
blockers, but that he eventually stopped taking the 
medication because it was interfering with his ability to 
complete his physical fitness running tests.  According to 
the Veteran, following his discharge, he continued to 
experience heart palpitations, mostly in the evening.  He 
stated that he did not receive any medical treatment for his 
heart palpitations, to include medication.  

C.  Analysis

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  (Emphasis added.)  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, there is no competent medical 
evidence showing a current diagnosis of a chronic disability 
manifested by heart palpitations.  The Board recognizes that 
the Veteran's service treatment records show that beginning 
in August 2001, he was treated for complaints of heart 
palpitations.  The records also reflect that in May 2004, the 
Veteran was diagnosed with arrhythmia.  However, in a March 
2006 QTC (VA) examination, the Veteran's heart had a regular 
rate and rhythm and there were no murmurs, clicks, or rubs.  
In addition, a chest x-ray was reported to be "normal," 
including a normal heart size.  Moreover, in regard to the 
Veteran's claimed condition of heart palpitations, the 
examiner stated that there was no pathology to render a 
diagnosis.    

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he currently has 
a chronic disability manifested by heart palpitations which 
is related to his military service.  While the Veteran is 
competent to state that he experiences heart palpitations, 
the record does not show, nor does the Veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide a medical diagnosis of an 
underlying heart disease productive of palpitations, or to 
provide a medical nexus opinion.  It is now well established 
that a lay person such as the veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders and his opinion that he currently has a 
heart disease manifested by heart is therefore entitled to no 
weight of probative value.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu, 2 Vet. App. at 492, 494-95.  
(Emphasis added.)  

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a chronic disability manifested by heart 
palpitations.  Although the Veteran's service treatment 
records show that he was diagnosed with arrhythmia in May 
2004, in the March 2006 QTC (VA) examination, the examiner 
stated that there was no pathology to render a diagnosis 
regarding the Veteran's claimed condition of heart 
palpitations.  According to the examiner, the Veteran was not 
having palpitations at the time of the evaluation and, as 
such, there was no pathology to render a diagnosis.  
Moreover, in the July 2007 Travel Board hearing, the Veteran 
testified that at present, although he was still experiencing 
heart palpitations, he indicated that he was not receiving 
treatment for this or any underlying heart disease.  In view 
of the foregoing, the Board finds that the preponderance of 
the evidence is against a finding of a current diagnosis of a 
chronic disability (i.e., heart disease) manifested by heart 
palpitations.  As noted above, in the absence of competent 
evidence of a diagnosis of a current disability, service 
connection is not warranted.  Brammer, supra. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a chronic disability 
manifested by heart palpitations is not warranted.        

 
III.  Higher Rating Claim

A.  Factual Background

The Veteran's service treatment records show that in November 
1992, he was diagnosed with an ingrown toenail involving the 
right first metatarsal.  In November 2005, the Veteran was 
diagnosed with a bunion of the right first 
metatarsophalangeal joint.  

In March 2006, the Veteran underwent a VA examination which 
was conducted by QTC Services.  In the examination report, 
the examiner stated that according to the Veteran, he 
experienced symptoms related to his bunion of the right first 
metatarsal approximately two times a week, lasting 12 to 16 
hours.  There was no radiation of the pain.  The Veteran 
indicated that the pain was a 3 out of 10 in severity.  The 
pain was associated with physical activity and was relieved 
with rest.  The Veteran could function without medication.  
He had no symptoms at rest.  The Veteran had pain associated 
with standing or walking.  He had received no treatment for 
his bunion of the right first metatarsal and had no 
impairment due to the bunion.  The Veteran had not lost time 
from work related to his condition.  Examination of the feet 
and toes revealed tenderness at the right first metatarsal 
phalangeal joint with thickening of the bone at the 
metatarsal head consistent with right bunion.  The Veteran 
did not have flat feet.  Palpation of the plantar surface 
revealed no symptoms.  Achilles tendon had good alignment 
bilaterally.  Dorsiflexion of the toes produced tenderness of 
the right first metatarsal phalangeal joint.  There were no 
hammer toes.  There was also no indication of Morton's 
metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran 
did not have limited function on standing or walking.  He did 
not wear corrective shoe wear.  Gross examination of the rest 
of the joints and muscle groups was within normal limits.  An 
x-ray of the right foot revealed thickening of the right 
first metatarsal head consistent with a bunion.  There were 
no other abnormalities.  Following the physical examination 
and a review of the x-rays, the examiner diagnosed the 
Veteran with a right bunion.          

By a November 2006 rating action, the RO granted the 
Veteran's claim of entitlement to service connection for a 
bunion on the right first metatarsal.  The RO assigned a 
noncompensable disability rating under Diagnostic Code 5299-
5280, effective from September 1, 2006 (the day after the 
Veteran's separation from service), for the service-connected 
bunion.  

In the July 2007 Travel Board hearing, the Veteran testified 
that when a new physical fitness program was implemented 
during his period of service, he had to start running three 
times a week.  According to the Veteran, due to the running, 
he developed a bunion on his right first metatarsal.  The 
Veteran stated that he was told that he could either have 
surgery performed to remove the bunion or he could just 
"deal with it."  He indicated that because he was just 
three months away from his retirement from the military, he 
decided to "wait and see" if it continued to bother him 
after his discharge when he could stop running.  The Veteran 
noted that since his separation from the military, his bunion 
was "not as bad as it was in the Air Force," and that it 
depended on the type of shoes he wore.  According to the 
Veteran, hard-soled shoes aggravated the bunion.  He denied 
that he had any problems bearing weight on it and he denied 
swelling or sensitivity to the touch.  According to the 
Veteran, he took Naprosyn for any related pain and he 
reported that generally, the pain would go away in a day.       


B.  Analysis 

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2008), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008). Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2008).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2008).

For claims for increased rating which rise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

A bunion on the right first metatarsal is not listed on the 
Rating Schedule, and the RO assigned Diagnostic Code 5299 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2008).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, 
Diagnostic Code 5280 for unilateral hallux valgus.  Under 
Diagnostic Code 5280, unilateral hallux valgus is assigned a 
10 percent rating when there has been surgery involving 
resection of metatarsal head, or when the condition is 
severe, if equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

The Veteran's bunion of the right first metatarsal may also 
be rated under Diagnostic Code 5284 for foot injuries.  Under 
Diagnostic Code 5284, moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe residuals.  A 30 percent 
evaluation is warranted when severe residuals of foot 
injuries are shown.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

To summarize, the Veteran maintains that his bunion of the 
right first metatarsal is productive of functional impairment 
and thus warrants a compensable rating.  He indicates that he 
has pain in his right foot due to the bunion on the right 
first metatarsal.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu, 2 Vet. App. 492 (1992).

A review of the objective evidence of record shows that the 
level of impairment for the Veteran's bunion of the right 
first metatarsal simply does not rise to the level of 
disability required for a compensable (10 percent) schedular 
rating under Diagnostic Code 5280.  The record reflects that 
he has had no surgery for his bunion.  In the July 2007 
Travel Board hearing, the Veteran noted that although he was 
given the option of having surgery, he decided to postpone 
surgery because he wanted to see if his symptoms improved 
after he stopped running.  According to the Veteran, his 
symptoms did improve after he stopped running and he did not 
have any problems walking.  Therefore, the evidence of record 
shows that the Veteran has not undergone any type of surgery 
with respect to his service-connected bunion of the right 
first metatarsal.  

The Board also notes that there is no evidence of record 
indicating that the Veteran's service-connected bunion of the 
right first metatarsal is severe of such a degree that it is 
equivalent to amputation of a great toe.  In this regard, the 
Board notes that in the March 2006 QTC (VA) examination, 
although the examination of the feet and toes revealed 
tenderness at the right first metatarsal phalangeal joint, 
palpation of the plantar surface revealed no symptoms.  In 
addition, the Veteran did not have limited function on 
standing or walking, and he did not have to wear corrective 
shoes.  Service connection is not in effect for hammer toes, 
Morton's metatarsalgia, or hallux rigidus and there is no 
medical evidence of any of these disorders.  As noted above, 
the Veteran's bunion is rated by analogy to hallux valgus.  
The Board determines that there is no evidence of record 
showing that the Veteran's bunion of the right first 
metatarsal is severe of such a degree that it is equivalent 
to amputation of a great toe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  

The Board further observes that the findings noted above from 
the March 2006 QTC (VA) examination also do not amount to 
disability that warrants a characterization of moderate, as 
that term is used in Diagnostic Code 5284.  Here, the record 
contains evidence of minimal symptomatology associated with 
the bunion of the right first metatarsal compared with a 
diagnostic code that requires moderate symptomatology in 
order to assign a compensable evaluation.  The term 
"moderate" is not specifically defined by the regulation, 
but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the Veteran.  For example, a 
10 percent rating may also be assigned in cases where the 
veteran has claw foot with the great toe dorsiflexed, 
limitation of dorsiflexion at ankle, and definite tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  The Veteran's disability, which is 
quite localized in nature, primarily has been shown to cause 
some tenderness, does not rise to such levels.  Despite his 
complaints and symptoms, the Veteran has remained fully 
ambulatory and functional.  While the Veteran's complaint of 
tenderness was objectively confirmed on VA examination, this 
complaint alone does not raise the severity of his disability 
to the moderate level.  That is to say, he does not have 
sufficient impairment to conclude his disability is moderate 
or moderately severe.  Therefore, the criteria for the 
assignment of a 10 percent rating under Diagnostic Code 5284 
is not warranted.  

In light of the above, absent a finding of surgery involving 
resection of the right metatarsal head, or more objectively 
manifested pathology as stipulated by Diagnostic Code 5280, 
or any clinical indication that the service-connected bunion 
of the right first metatarsal equates to moderate foot 
disability under Diagnostic Code 5284, the Board finds that 
the noncompensable evaluation in effect for the Veteran's 
service-connected bunion of the right first metatarsal is 
appropriate, and entitlement to an initial or staged 
compensable evaluation for a bunion of the right first 
metatarsal is not warranted.  The noncompensable disability 
evaluation is the highest rating warranted for the appeal 
period.  See Fenderson, 12 Vet. App. at 119.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including § 
3.321(b)(1), which governs extraschedular ratings.  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The record does not 
show that the Veteran's bunion on the right first metatarsal 
has necessitated any frequent hospitalizations and the 
evidence does not show marked interference with his ability 
to work because of his bunion.  In the absence of requisite 
factors, the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic heart disease 
manifested by palpitations is denied.    

Entitlement to an initial or staged compensable rating for a 
bunion on the right first metatarsal is denied.    


REMAND

In this case, the Veteran contends that his service-connected 
residuals of a fasciotomy of the right elbow, status-post 
right shoulder dislocation, and degenerative disk disease 
with status-post anterior cervical fusion with diskectomy and 
laminectomy of the cervical spine, are more disabling than 
currently evaluated.  

In regard to the Veteran's claim for a higher rating for his 
neck disability, the Board notes that the Veteran testified 
at the July 2007 Travel Board hearing that his neck pain had 
increased since he was examined by QTC (VA) in March 2006.  
At the time of the March 2006 QTC (VA) examination, the 
Veteran rated his neck pain a 3 to 5 out of 10 in severity.  
In the July 2007 Travel Board hearing, he rated his neck pain 
a 7 out of 10 in severity.  The Veteran also reported that 
his neck was stiff with limited range of motion, and that he 
experienced muscle spasms.  According to the Veteran, he had 
flare-ups approximately 3 to 4 times a week.  He further 
noted that his neck pain radiated into his shoulders and 
arms.  In light of the above, the Board finds that another 
examination is needed in order to fully assess the current 
nature and degree of severity of the Veteran's cervical spine 
disability.  See 38 C.F.R. § 3.159(c)(4).      

Regarding the Veteran's complaints of radiating pain, the 
Board further observes that separate ratings may be assigned 
for the separate and distinct manifestations of the same 
injury.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In the 
instant case, the RO has not yet considered whether the 
Veteran experiences any neurological symptoms related to his 
service-connected cervical spine disability.  In light of the 
Veteran's testimony of pain radiating into his shoulders and 
arms, consideration of separate compensable ratings for any 
nerve damage present is indicated as part of the higher 
rating issue on appeal.         

In regard to the Veteran's claim for a higher rating for his 
right elbow disability, the Board notes that in the July 2007 
Travel Board hearing, the Veteran testified that 
approximately 4 to 5 times a year, he would aggravate his 
right elbow while performing a physical activity such as 
moving furniture, and then his elbow would be "useless" for 
3 days.  He stated that he would have to immobilize the elbow 
and not use it at all in order for it to heal.  According to 
the Veteran, he wore a brace on his right arm and had chronic 
pain in his right elbow.  In light of the above, the Board 
finds that a more current examination to evaluate the current 
status of the Veteran's right elbow disability is warranted.  
38 C.F.R. §§ 3.327, 3.326 (2008).  In addition, given that an 
examination of the Veteran's right elbow will most likely 
include an examination of his service-connected right 
shoulder, the Board is remanding the claim for a higher 
rating for the Veteran's right shoulder disability so that 
his right shoulder can be examined in conjunction with the 
examination for his right elbow.   

Lastly, in the July 2007 Travel Board hearing, the Veteran 
testified that he received treatment for his neck disability 
from a Dr. G., a private neurologist.  In addition, he 
reported that he received treatment for his right elbow 
disability at the Hill Air Force Base.  In this regard, the 
Board notes that the evidence of record is negative for any 
records from Dr. G. or the Hill Air Force Base.  Inasmuch as 
the VA is on notice of the existence of additional records, 
such evidence should be obtained prior to any further 
appellate review of this case.  38 C.F.R. § 3.159(c)(1)(2) 
(2008); see also, generally Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claims for higher 
ratings for right elbow, right shoulder, 
and neck disabilities, the AMC/RO must 
review the record and ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

2.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his neck, right 
elbow, and right shoulder disabilities, to 
specifically include Dr. G., the private 
neurologist he referred to at the July 
2007 Travel Board hearing.  After any 
required releases are requested and 
obtained from the Veteran, an attempt 
should be made to obtain any records so 
identified that have not been previously 
obtained.    

The AMC/RO should also obtain and 
associate with the claims file copies of 
the medical treatment records from the 
Hill Air Force Base.  

3.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded orthopedic and 
neurological examinations to determine the 
current severity of his service-connected 
right elbow, right shoulder, and neck 
disabilities.  The claims file and a copy 
of this remand must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  The examiner(s) 
is specifically requested to review the 
March 2006 QTC (VA) examination.  All 
necessary special studies or tests are to 
be accomplished.

In regard to the Veteran's service-
connected neck disability, the orthopedic 
evaluation must include range of motion 
studies for the cervical spine and the 
examiner should note any additional loss 
of motion (in degrees) due to pain, 
weakness, fatigueability, incoodination or 
flare-ups of such symptoms, or any other 
sign or symptom due to the service-
connected disability.

The neurological evaluation must determine 
of the Veteran has any additional 
functional impairment due to the cervical 
spine disability, including but not 
limited to incapacitating episodes of 
intervertebal disc syndrome, 
radiculopathy, and loss of grip strength.    

In regard to the Veteran's service-
connected right elbow disability, the 
orthopedic evaluation must include range 
of motion studies on the right elbow.  
Specifically, the examiner should be asked 
the following questions:

a.  What is the Veteran's range of 
motion of the right elbow for flexion 
and extension?

b.  Does the Veteran have any loss of 
or limitation of supination or 
pronation of the right forearm, and if 
so, what is the degree of such loss or 
limitation?

c.  Does the Veteran have ankylosis of 
the right elbow?

d.  Does the Veteran have a marked 
cubitus varus or cubitus valgus 
deformity?

e.  Does the Veteran have an ununited 
fracture of the head of the radius?

f.	Does the Veteran have either malunion 
or nonunion of the radius or ulna?

g.	The examiner should also be asked to 
determine whether there is any 
additional loss of motion (in 
degrees) of the elbow due to pain, 
weakness, fatigueability, 
incoodination or flare-ups of such 
symptoms, or any other sign or 
symptom due to the service-connected 
disability.

In regard to the Veteran's service-
connected right shoulder disability, the 
orthopedic evaluation must include range 
of motion studies on the right shoulder, 
and specify findings in degrees of flexion 
(elevation) and abduction, and internal 
and external rotation.  All established 
diagnoses pertaining to the right shoulder 
must be fully set forth.  

a.  The examiner must describe the 
condition of the Veteran's right 
shoulder and indicate whether there is 
evidence of ankylosis of the 
scapulohumeral articulation (the 
scapula and the humerus move as one 
piece), and, if so, is it favorable, 
unfavorable (abduction limited to 25 
degrees from side), or ankylosed 
between favorable and unfavorable?

b.  The examiner must identify any 
limitation of motion to include whether 
motion is limited to the shoulder 
level, midway between the side and 
shoulder level, or to 25 degrees from 
the side.

c.  The examiner must note the presence 
or absence of any dislocation of the 
clavicle or scapula, nonunion of the 
clavicle or scapula, with or without 
loss of movement, and/or malunion of 
the clavicle or scapula. If any of the 
foregoing is present, the degree to 
which the impairment is shown must be 
fully articulated.

d.  The examiner must opine whether 
there is the presence or absence of 
objective signs of right shoulder pain 
and whether any such pain could 
significantly limit functional ability 
during flare-ups or when the affected 
part is used repeatedly over a period 
of time.  This determination must, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.

e.  The examiner must ascertain whether 
the right shoulder disorder results in 
weakened movement, excess fatigability 
or incoordination, and, if feasible, 
any determination should be expressed 
in terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to any 
weakened movement, excess fatigability 
or incoordination.

4.  After the actions requested above have 
been completed, the claims for initial or 
staged ratings for the Veteran's right 
elbow and right shoulder disorders and the 
claim for an initial or staged rating in 
excess of 20 percent a disability of the 
cervical spine must be readjudicated, with 
particular consideration of Esteban, 
supra, if appropriate.  If any such action 
does not resolve each claim to the 
Veteran's satisfaction, the RO must 
provide the Veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


